                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

USA                                             §
                                                §
vs.                                             §      NO: SA:19-CR-00797(1)-FB
                                                §
(1) Jose Angel Hernandez                        §


                                      ORDER TO TRANSFER

       The above-named and numbered case is transferred from the docket of U.S. District
Judge Fred Biery to the docket of Chief U.S. District Judge Orlando L Garcia, both judges having
consented to the transfer.
       It is therefore ORDERED that the above-named and numbered case is hereby
TRANSFERRED to the docket of Chief U.S. District Judge Orlando L. Garcia. Pursuant to the
Order Assigning the Business of the Court, the Clerk shall credit this case to the percentage of
business of the receiving Judge. All Orders shall remain in effect unless otherwise ordered by
Judge Yeakel.
       IT IS SO ORDERED.


       SIGNED THIS 18th day of November, 2019.




                                                    ______________________________
                                                    FRED BIERY
                                                    UNITED STATES DISTRICT JUDGE
